Title: To Thomas Jefferson from Thomas Mann Randolph, 20 March 1802
From: Randolph, Thomas Mann
To: Jefferson, Thomas


            Dear Sir
              Edgehill March 20. 1802
            I expected with impatience and received with great pleasure the information & opinion your last favor contained respecting my scheme of removing my slaves to a cotton climate. The importance of it to the future wellfare of my family and to the comfortable existence of such a number of human creatures as I am loaded with the care of, keeps me in constant anxious thought on the subject. In my first reflection on the plan Georgia occurred: the geographie & political situation of it were strong inducements to give it a preference; the climate allso invited but I had understood that the cotton districts of it were unproductive of I. Corn and that scarcity allways prevailed on the great cotton plantations. I feared that profit to the Master & plenty to the Slaves could not both be easily obtained in a midling soil, as very extensive fields must be cultivated annually in Indian corn and must be manured & shifted too to preserve them and insure abundance of that which I knew to be more necessary even than mild treatment moderate labor or a warm climate to Virginia Negroes. The rich loam of the Mississippi insured that abundance allmost without labor for it bears many annual crops of I. Corn without exhaustion; in which case the openness & cleanness of the field renders culture nothing allmost. I am afraid the best pine land of Georgia would not yield more corn than our old fields & that it would tire soon & require to be farmed by crops which tend to render very laborious the future tillage of Indian Corn. It would be long & severe to our negroes to get accustomed to the substitutes for Corn bread which I understand are used in Georgia.—I did not know till you informed me that the Mississippi lands were less productive in Cotton than those of Georgia and I had erred in supposing New Orleans to be the best market for Cotton: these mistakes caused my determination being convinced allready my people would be less taken off in raising provision. It will be wise to make my first journey to Georgia where perhaps I may meet with a tract of Cotton land at a low price with some river-swamp-land adjoining which is capable of being reclaimed from the tide with Mud banks at no great expence: such land I know from experience to be the most productive of Indian Corn of any whatever, and to bear it annually without exhaustion. Such a situation in Georgia would be infinitely preferable to the Mississippi with the French for neighbors notwithstanding the wealth of N. Orleans. For if αὐτοκρατορικῶς πολιτευτέον again in France after its immense sacrifices and when there is leisure & quiet for arranging & confirming the conquests of Liberty by the establishment of a genuine free polity, my affections will abandon the nation as my sympathy does now their aims in the war of St. Domingo.
            With most sincere attachment yr. &c
            Th: M. Randolph
            
              P.S. In the quantity of land Sibbald holds there might be a body of the better pine land with some tide marsh: perhaps if his scheme of a company fail he might suffer it to be picked for a better price than he has hitherto asked: but this price could not be paid by me unless on a credit of several years during which I would willingly pay him interest annually in Savannah or Richmond. I shall not set out till I have heard often from you & learnt your wishes with respect to Martha & the children in my absence: I will carry them to Washington when it may best suit you.
            
          